DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-3, 13-18, 20, 22 and 28-35) in the reply filed on 4/13/2022 is acknowledged.
3.	Claims 1-3, 13-18, 20, 22 and 28-36 are pending in the application.  Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-3, 13-18, 20, 22 and 28-35 are currently under examination.
Claim Objections
4.	Claim 16 is objected to because of the following informalities: “the mutant allele sequence is selected from the group consisting of: AKT1-E17K, BRAF-V600E, ……PI3KCA-H1047L, or PTEN-R233*” should be changed to “the mutant allele sequence is selected from the group consisting of: AKT1-E17K, BRAF-V600E, ……PI3KCA-H1047L, [[or]] and PTEN-R233*” for more clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1-3, 14, 22 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtney et al. (Gene Therapy 2016, 23:108-112, published online 20 August 2015).
Regarding claims 1-2
Courtney et al. teach a method for enriching a plurality of target nucleic acids in a sample, the method comprising: providing an endonuclease system; wherein each of the plurality of target nucleic acids comprises a first variant (e.g., mutant allele) and a second variant (e.g., wild-type allele), wherein the endonuclease system comprises a plurality of clustered regularly interspaced short palindromic repeat (CRISPR) RNAs (crRNAs), or derivatives thereof, each crRNA comprising a targeting sequence, and a plurality of CRISPR-associated (Cas) proteins, or variants thereof, each Cas protein capable of binding to a protospacer adjacent motif (PAM) site on a target nucleic acid, wherein the first variant of each target nucleic acid comprises a PAM site adjacent to a region complementary to a crRNA targeting sequence, and wherein the second variant does not comprise the PAM site, and contacting the sample with the endonuclease system, thereby depleting the first variant and enriching the second variant of each of the plurality of target nucleic acids in the sample (see the whole document, particularly Abstract; page 108, column 2, paragraph 2 – page 109, column 1, paragraph 1; paragraph spanning pages 110-111; Figure 1).
Regarding claims 3 and 31-32
Courtney et al. further teach a variation to the method, wherein the first variant of each (or one or more) target nucleic acid comprises a PAM site adjacent to a region complementary to a crRNA targeting sequence, and the second variant does not comprise the region complementary to the crRNA targeting sequence adjacent to the PAM site, wherein in the second variant the region adjacent to the PAM site comprises a point mutation (see page 108, paragraph bridging columns 1-2).
Regarding claim 14
Courtney et al. further teach that the method may, alternatively, be used to deplete wild-type alleles and enrich mutant alleles, wherein the first variant is a wild-type allele sequence and the second variant is a mutant allele sequence (see page 108, paragraph bridging columns 1-2).
Regarding claim 22
The method according to Courtney et al., wherein the plurality of Cas proteins comprises Cas9, or a variant thereof, and wherein the Cas9, or variant thereof, is derived from Streptococcus pyogenes (see page 108, column 2, paragraph 2; page 109, column 2, paragraph 3).

8.	Claims 1, 3, 14, 18, 20, 22, 30-32 and 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cann et al. (US 2016/0017396 A1).
Regarding claims 1 and 3
Cann et al. teach a method for enriching a plurality of target nucleic acids in a sample, the method comprising: providing an endonuclease system; wherein each of the plurality of target nucleic acids comprises a first variant and a second variant, wherein the endonuclease system comprises a plurality of clustered regularly interspaced short palindromic repeat (CRISPR) RNAs (crRNAs), or derivatives thereof, each crRNA comprising a targeting sequence, and a plurality of CRISPR-associated (Cas) proteins, or variants thereof, each Cas protein capable of binding to a protospacer adjacent motif (PAM) site on a target nucleic acid, wherein the first variant of each target nucleic acid comprises a PAM site adjacent to a region complementary to a crRNA targeting sequence, and wherein the second variant does not does not comprise the region complementary to the crRNA targeting sequence adjacent to the PAM site, and contacting the sample with the endonuclease system, thereby depleting the first variant and enriching the second variant of each of the plurality of target nucleic acids in the sample (see Abstract; paragraphs [0005]-[0006], [0023]-[0024], [0028]-[0031], [0130]-[0132], [0156]-[0158] and [0165]-[0169]; Figures 1 and 5. Refer particularly to the two embodiments as shown by Figure 5 and discussed in paragraphs [0167]-[0169].).
Regarding claim 14
The method according to Cann et al., wherein the second variant of each of the plurality of target nucleic acids comprise a mutant allele sequence (see Figure 5; paragraphs [0167]-[0169]).
Regarding claim 18
The method according to Cann et al., wherein the sample is a blood, serum, plasma, urine, or cerebrospinal fluid sample (see paragraphs [0023], [0028], [0156]-[0157] and [0168]).
Regarding claim 20
The method according to Cann et al., wherein the plurality of target nucleic acids comprise cell-free DNA (cfDNA) or cell-free RNA (cfRNA) (see paragraphs [0023], [0028], [0156]-0157] and [0165]-[0169]).
Regarding claim 22
The method according to Cann et al., wherein the plurality of Cas proteins comprises Cas9, or a variant thereof, a Cas9 ortholog, or a variant thereof, and wherein the Cas9, or variant thereof, is derived from Streptococcus pyogenes (see paragraphs [0010]-[0011], [0015], [0020], [0026], [0029], [0033], [0041]-[0043], [0047]-[0049] and [0052]-[0057]).
Regarding claim 30
The method according to Cann et al., wherein the first variant of one or more of the plurality of target nucleic acid sequences comprises a region complementary to a crRNA targeting sequence adjacent to a PAM site (see Figures 1 and 5) and the second variant comprises an insertion (i.e., addition) of 1 or more, 2 or more, 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 14 or more, 16 or more, 18 or more, or 20 or more base pairs (bps) within 50 bps, 40 bps, 30 bps, 20 bps, or 10 bps upstream of the PAM site (see paragraph [0100]).
Regarding claims 31-32
The method according to Cann et al., wherein the first variant of one or more of the plurality of target nucleic acid sequences comprises a region complementary to a crRNA targeting sequence adjacent to a PAM site, and the second variant does not comprise the region complementary to the crRNA targeting sequence adjacent to the PAM site; wherein in the second variant the region adjacent to the PAM site comprises a point mutation (see paragraphs [0166]-[0169]; Figure 5).
Regarding claim 34
The method according to Cann et al., wherein the endonuclease system further comprises a crRNA and Cas protein targeting an abundant wild-type target nucleic acid in the sample (see Figure 5; paragraphs [0166]-[0169]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 2 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cann et al. (US 2016/0017396 A1) as applied to claims 1, 3, 14, 18, 20, 22, 30-32 and 34 above, and further in view of Courtney et al. (Gene Therapy 2016, 23:108-112, published online 20 August 2015) and Kleinstiver et al. (Nature 2015, 523:481-485, published online 22 June 2015).
Cann et al. teach the method of claims 1, 3, 14, 18, 20, 22, 30-32 and 34 as discussed above.  Cann et al. do not specifically disclose the features as recited in claims 2 and 28-29.
However, Courtney et al. teach that such a method may be alternatively designed so that the first variant of each target nucleic acid comprises a PAM site adjacent to a region complementary to a crRNA targeting sequence while the second variant does not comprise the PAM site (see Abstract; page 108, column 2, paragraph 2 – page 109, column 1, paragraph 1; paragraph spanning pages 110-111; Figure 1).  Kleinstiver et al. further teach that the commonly used Streptococcus pyogenes Cas9 (SpCas9) can be modified to recognize alternative PAM sequences using structural information, bacterial selection-based directed evolution, and combinatorial design (see the whole document, e.g., Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of Courtney et al. and Kleinstiver et al. to the method of Cann et al. thus arriving at the instantly claimed invention, because: 1) substituting the method design of Cann et al. with the alternative method design as taught by Courtney et al. is deemed prima facie obvious (see MPEP 2144.06.II); 2) alternative endonuclease systems recognizing alternative PAM sequences were known in the art as evidenced by the teachings of Kleinstiver et al.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Allowable Subject Matter
12.	Claims 13, 15-17, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639